Citation Nr: 0014335	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  94-34 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disability of the 
ankles.

2.  Entitlement to service connection for disability of the 
knees.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for disability of the 
hands.

5.  Entitlement to service connection for disability of the 
wrists.

6.  Entitlement to service connection for defective hearing 
in the left ear.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a psychiatric 
disability.

9.  Entitlement to special monthly pension on account of the 
need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from March 1966 to June 
1969.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by the 
St. Petersburg, Florida, Regional Office (RO), which, in 
part, denied service connection for disabilities of the 
ankles, knees, cervical spine, hands, and wrists, and for 
defective hearing in the ears, tinnitus, and a psychiatric 
disability.  A hearing was held before a hearing officer at 
the RO in November 1993.  

In a May 1996 decision, the Board denied appellant's claim 
for service connection for defective hearing in the right ear 
as not well grounded; and remanded to the RO the issues of 
service connection for disabilities of the ankles, knees, 
cervical spine, hands, and wrists, and for defective hearing 
in the left ear, tinnitus, and a psychiatric disability for 
additional development.  By a February 1999 rating decision, 
the RO granted entitlement to a permanent and total 
disability rating for pension purposes; and denied 
entitlement to special monthly pension on account of the 
regular need for aid and attendance of another person or on 
account of being permanently housebound.  Appellant appealed 
that February 1999 rating decision's denial of special 
monthly pension benefits.  However, since in the decision 
herein, the Board has awarded special monthly pension on 
account of the need for regular aid and attendance of another 
person, the issue of special monthly pension based on being 
permanently housebound is rendered moot since it represents a 
lesser benefit than that based on "aid and attendance."  
See 38 U.S.C.A. § 1521 (West 1991).  Accordingly, the Board 
will render a decision herein on the appellate issues as 
listed on the title page of this decision.  

With regards to another matter, in the "introduction" 
section of the Board's May 1996 decision, it was pointed out 
that since statements by appellant in his substantive appeal 
were construed as an intention to request service connection 
for dental trauma, that issue was referred to the RO for 
appropriate action.  The RO has not yet developed that issue, 
that issue is again herein referred to the RO for appropriate 
action.  Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  It has not been shown, by competent evidence, that 
appellant has chronic disabilities of the ankles, knees, 
hands, or wrists.  

2.  It has not been shown, by competent evidence, that 
appellant's cervical spine arthritis had an in-service onset, 
was initially manifested to a compensable degree within the 
one-year presumptive period after service, or is reasonably 
related to any incident of service.  

3.  It has not been shown, by competent evidence, that 
appellant's left-ear defective hearing had an in-service 
onset, was initially manifested to a compensable degree 
within the one-year presumptive period after service, or is 
reasonably related to any incident of service.  

4.  It is as likely than not that appellant's tinnitus is 
related to in-service noise exposure.  

5.  It has not been shown, by competent evidence, that 
appellant's psychiatric disability had an in-service onset or 
is reasonably related to service.  

6.  Appellant has a dysthymic disorder, atrophy of the lower 
extremities, and positional vertigo due to cervical 
subluxation with poor balance.  He reportedly requires a 
wheelchair for locomotion.  Recent clinical evidence 
indicates that he usually requires the assistance of another 
person to leave his home, is not ambulatory, and is unable to 
clothe and bathe himself or attend to the wants of nature 
without assistance.  


CONCLUSIONS OF LAW

1.  Appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for left-ear 
defective hearing, a psychiatric disability, or disabilities 
of the ankles, knees, hands, wrists, and cervical spine.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1999).  

2.  With resolution of reasonable doubt, tinnitus was 
incurred during appellant's wartime service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.303, (1999).  

3.  With resolution of reasonable doubt, the criteria for 
entitlement to special monthly pension based on the need for 
regular aid and attendance of another person have been met.  
38 U.S.C.A. §§ 1502(b), 1521(d), 5107(b) (West 1991); 
38 C.F.R. §§ 3.351, 3.352(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Left-ear Defective Hearing, a 
Psychiatric Disability, and Disabilities of the Ankles, 
Knees, Hands, Wrists, and Cervical Spine

The threshold question to be answered is whether appellant 
has presented evidence of well-grounded claims with respect 
to the issues of service connection for left-ear defective 
hearing, a psychiatric disability, and disabilities of the 
ankles, knees, cervical spine, hands, and wrists.  A well-
grounded claim is one which is plausible, meritorious on its 
own, or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) held that the appellant in that case had not 
presented a well-grounded claim as a matter of law.  The 
Court pointed out that "unlike civil actions, the Department 
of Veterans Affairs (previously the Veterans Administration) 
(VA) benefits system requires more than an allegation; the 
claimant must submit supporting evidence."  Id., at 611.  If 
a well-grounded claim has not been presented, the appeal with 
respect to that issue must fail.  King v. Brown, 5 Vet. App. 
19, 21 (1993) held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion." 

In deciding these aforecited service connection issues, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:  Service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.  Where a veteran served continuously for ninety (90) 
days or more during a period of war and sensorineural hearing 
loss or arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

It should be added that with respect to these not well-
grounded service connection claims for left-ear defective 
hearing, a psychiatric disability, and disabilities of the 
ankles, knees, cervical spine, hands, and wrists, appellant 
and his representative have been informed by the RO at 
various stages of the proceedings of the specific reasons 
that the claims were denied.  See in particular, a June 1993 
Statement of the Case and April 1994 and June and December 
1999 Supplemental Statements of the Case.  Additionally, 
those Statements included provisions of law with respect to 
veterans' responsibility for filing a well-grounded claim and 
service connection principles.  It is therefore apparent that 
they were knowledgeable regarding the necessity of competent 
evidence to support these service connection claims.  Thus, 
it is concluded that appellant and his representative had 
notice of the type of information needed to support these 
claims and complete the application.  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), wherein the Court explained that 
"[t]he Robinette opinion held that 38 U.S.C. § 5103(a) 
imposes an obligation upon the Secretary to notify an 
individual of what is necessary to complete the application 
in the limited circumstances where there is an incomplete 
application which references other known and existing 
evidence."  Pursuant to the Board's May 1996 remand, in 1998 
the RO sought additional, relevant records pertaining to a 
May 1967 motor vehicular accident, including additional 
service medical records.  Additional May 1967 in-service 
hospitalization records were subsequently obtained and shed 
light on the nature and extent of any injuries he may have 
sustained from the motor vehicular accident in question.  It 
does not appear that appellant or his representative has 
informed the VA of the existence of any other specific 
competent evidence that would, if obtained, render these 
service connection claims well grounded.  

Additionally, in response to the Board's May 1996 remand 
directives, a number of VA examinations were conducted with 
respect to the claimed service connection conditions.  
However, recently, the Court issued a decision holding that 
VA cannot assist a claimant in developing a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  See 
also Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  
See also Wade v. West, 11 Vet. App. 302, 306 (1998), wherein 
the Court held that the claims in that case were not well 
grounded, since although service medical records were missing 
and there was evidence of present disability, the record did 
not contain medical evidence of a causal relationship between 
the current disability and service.  


A.  Service Connection for a Cervical Spine Disability

The appellant contends, in essence, that his cervical spine 
arthritis is related to military service.  It is asserted 
that this disability may have resulted from an in-service 
motor vehicle accident, where he sustained injuries when he 
allegedly went through the automobile's windshield.  

The appellant's service medical records do not include any 
complaints, findings, or diagnoses pertaining to a cervical 
spine disability.  Although he was hospitalized during May 6-
9, 1967 after a motor vehicular accident, a cervical spine 
disability was neither claimed nor clinically reported.  
While the service separation examination report did not 
contain any clinical findings, which suggests that such an 
examination was not actually conducted, a cervical spine 
disability was not claimed in an attendant medical 
questionnaire dated in May 1969.

The earliest post-service clinical evidence of a cervical 
spine disability was not until 1989, approximately two 
decades after service, when a C5-C6 defect, possibly 
osteophytes or disc herniation, was noted on private MRI 
scan.  Subsequent clinical records diagnosed cervical 
degenerative joint disease/spondylosis/disc bulging.  In a 
February 1993 Report of Accidental Injury form, prepared by 
appellant, he alleged multiple injuries in an in-service May 
1967 motor vehicular accident when his Volkswagen was struck 
by another vehicle.  Although he alleged that the impact was 
severe, causing him and a passenger to go through the 
windshield, a cervical spine injury was not specifically 
alleged (although injuries to the head and face were 
claimed).  Interestingly, the actual May 1967 hospitalization 
records reported that appellant's vehicle was struck on the 
right side, without any mention of him or any passenger 
striking the windshield.  An undated, Xeroxed copy of three 
photographs, received in November 1993, shows a damaged 
Volkswagen with the front windshield missing and damage to 
the right and front of the vehicle.  However, there is 
nothing in that Xeroxed copy to substantiate that that 
Volkswagen was the vehicle involved in the accident in 
question.  In the November 1993 RO hearing transcript, at 
T.5-6, appellant testified that he was "hanging out the 
windshield on the steering wheel"; that a passenger in the 
rear seat received "187 stitches in the upper part of her 
head"; and that she "went through the front windshield and 
the back window, on the whiplash side because we went end 
over end over this car, and then when we landed on the side, 
went through the side window.  "

In a May 1993 written statement, William G. Myers, M.D., 
reported that appellant had been under his care since 1991.  
A history was noted of an in-service accident with complaints 
of dizziness at service discharge and vertigo spells on 
cervical spine movements of 1990 onset.  Dr. Myers opined 
that appellant "could have started having problems recently 
which could have related back to his twenty year old car 
accident."  However, Dr. Myers' opinion did not specify what 
"recent problems" he was referring to.  In other words, 
that opinion cannot be reasonably construed as relating a 
cervical spine disability to the in-service motor vehicular 
accident in question.  

On May 1999 VA orthopedic examination, the examiner stated 
that, after review of appellant's claims folder, it appeared 
that although appellant had an in-service motor vehicular 
accident in May 1967, "[t]here was no indication of a neck 
injury or complaints referable to his neck, at that time.  
His Report of Accident Injury dated 02/02/93, which the 
patient filled out, did not mention a neck injury at that 
time.  The patient and his wife state that he did have neck 
injuries."  The examiner concluded that "although the 
cervical spine degenerative changes might be attributable to 
the motor vehicle accident, I have difficulty documenting 
this based on a complete review of his C[laims] file."  
However, a medical opinion expressed in terms of "may," 
also implies "may or may not" and is too speculative to 
establish a well-grounded claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  

There is no clinical evidence of record that specifically 
relates appellant's current cervical spine disability to 
service or any incident of service.  Appellant is not 
competent to offer medical opinion or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991).  He has 
not submitted any competent evidence showing that his current 
cervical spine disability, including arthritis, is related to 
service or was manifested within the one-year, post-service 
presumptive period.  Thus, the claim for service connection 
for a cervical spine disability is not well grounded.  The 
claim is therefore denied.  38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Grivois v. Brown, 
6 Vet. App. 136 (1994).  See also, Edenfield v. Brown, 8 Vet. 
App. 384, 390 (1995).  


B.  Service Connection for a Psychiatric Disability

The appellant's service medical records do not include any 
complaints, findings, or diagnoses pertaining to an acquired 
psychiatric disability.  While the service separation 
examination report did not contain any clinical findings, 
which suggests that such an examination was not actually 
conducted, an acquired psychiatric disability was not claimed 
in an attendant medical questionnaire dated in May 1969.

The earliest post-service clinical evidence of an acquired 
psychiatric disability was not until a June 1997 VA 
psychiatric examination conducted pursuant to remand, nearly 
three decades after service.  On that June 1997 VA 
psychiatric examination, appellant's complaints included 
depression "because he is limited to staying home mostly due 
to physical problems."  Diagnoses included dysthymic 
disorder, depression and anxiety affecting physical symptoms, 
and caffeinism.  The examiner noted that appellant had "some 
symptoms which appear vaguely related to residual reactions 
and association from his automobile accident but are too 
marginal to describe as a specific or significant problem.  
He consumes a substantial amount of coffee every day which 
may be influencing some of his symptoms."  It is reiterated 
that the Court has held that medical opinions which are 
speculative, general, or inconclusive in nature are 
insufficient to well-ground a claim.  See Obert; Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

There is no clinical evidence of record that specifically 
relates appellant's current acquired psychiatric disability 
to service or any incident of service.  Appellant is not 
competent to offer medical opinion or diagnosis.  See 
Espiritu.  He has not submitted any competent evidence 
showing that his current acquired psychiatric disability is 
related to service.  Thus, the claim for service connection 
for an acquired psychiatric disability is not well grounded.  
The claim is therefore denied.  38 U.S.C.A. § 5107(a).  
Grottveit; Grivois, and Edenfield.  


C.  Service Connection for Disabilities of the Ankles, Knees, 
Hands, and Wrists

The appellant contends, in essence, that he has disabilities 
of the ankles, knees, hands, and wrists related to military 
service.  It is asserted that the claimed disabilities may 
have resulted from an in-service motor vehicle accident, 
where he sustained injuries when he allegedly went through 
the automobile's windshield.  

The appellant's service medical records reflect treatment for 
a right ankle sprain in February 1967.  A February 1967 x-ray 
revealed no fracture.  A short leg cast was applied.  The May 
6-9, 1967 service hospitalization records indicate that a 
right knee injury was sustained in that May 1967 motor 
vehicular accident.  It was noted that an x-ray was 
interpreted as showing a questionable right patellar 
dislocation; and a provisional diagnosis of right patellar 
dislocation was rendered.  Hemarthrosis of the right knee was 
diagnosed and a cylinder cast was applied.  A temporary 
physical profile for a knee injury was assigned that month.  
In October 1967, a left ankle sprain was noted.  An October 
1967 x-ray was normal.  Appellant's service medical records 
do not include any complaints, findings, or diagnoses 
pertaining to disabilities of the left knee, hands, or 
wrists.  While the service separation examination report did 
not contain any clinical findings, which suggests that such 
an examination was not actually conducted, chronic 
disabilities of the ankles, knees, hands, or wrists were not 
claimed in an attendant medical questionnaire dated in May 
1969.

The earliest post-service clinical evidence of any of the 
claimed disabilities was not until December 1986, 
approximately a decade and a half after service, when a 
appellant was treated in an emergency room for an acute left 
ankle injury from a fall and a left ankle sprain was 
diagnosed.  In June 1988, he was treated in an emergency room 
for an acute right hand laceration caused by a metal fan 
blade.  Significantly, on June 1997 VA orthopedic 
examination, the ankles and knees exhibited full ranges of 
motion.  See also 38 C.F.R. Part 4 (1999), Plate II.  X-rays 
of the ankles, knees, and wrists were essentially 
unremarkable.  Although the x-rays of the wrists on that June 
1997 VA orthopedic examination were interpreted as showing a 
positive fat pad sign, it was noted that there was no acute 
bony or articular abnormality.  No clinical significance was 
attributed by the physician to the positive fat pad sign.  A 
positive fat pad sign is not itself a disease or disability 
for which service connection may be granted, and no 
underlying disease or disability of the wrists has been 
clinically demonstrated.  

The Court, in Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), held that, referring to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

Appellant has not submitted any competent evidence that 
indicates that he currently has any chronic disabilities of 
the ankles, knees, hands, and wrists.  Even assuming arguendo 
that there are disabilities of the ankles, knees, hands, and 
wrists currently manifested, these have not been linked, by 
any competent evidence, to service (versus post-service 
origin).  Although an in-service right knee injury from a 
motor vehicular accident and in-service sprains of the ankles 
were documented in the service medical records, no residual 
knee or ankle disability resulted.  In short, there are no 
disabilities of the ankles, knees, hands, and wrists to 
service connect.  Appellant is not competent to offer medical 
opinion or diagnosis.  See Espiritu.  Thus, the claims for 
service connection for disabilities of the ankles, knees, 
hands, and wrists are therefore denied.  38 U.S.C.A. 
§ 5107(a); Caluza; Grottveit; Grivois; and Edenfield.  

D.  Service Connection for Defective Hearing in the Left Ear

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(1994), which provides:

Service connection for impaired hearing 
shall not be established when hearing 
status meets pure tone and speech 
recognition criteria.  Hearing status 
shall not be considered service-connected 
when the thresholds for the frequencies 
of 500, 1,000, 2,000, 3,000, and 
4,000 Hertz are all less than 40 
decibels; the thresholds for at least 
three of these frequencies are 25 
decibels or less; and speech recognition 
scores using the Maryland CNC Test are 
94 percent or better.  

The provisions of 38 C.F.R. § 3.385 were amended, effective 
December 27, 1994, to wit:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

The amended 38 C.F.R. § 3.385 (1995-1999) merely restates the 
criteria of the prior regulation, and does not constitute a 
substantive regulatory change.

The appellant contends and testified at a November 1993 RO 
hearing, in essence, that his left-ear defective hearing is 
related to military service.  It is asserted that this 
disability may have resulted from an in-service motor vehicle 
accident, where he sustained injuries when he allegedly went 
through the automobile's windshield, or from acoustic trauma.  
He argues that the service separation examination report 
contains no audiologic clinical findings.  

The appellant's service medical records do not include any 
complaints, findings, or diagnoses pertaining to left-ear 
defective hearing.  Although he was hospitalized during May 
6-9, 1967 after a motor vehicular accident, left-ear 
defective hearing was neither claimed nor clinically 
reported.  While the service separation examination report 
did not contain any clinical findings, which suggests that 
such an examination was not actually conducted, an attendant 
medical questionnaire dated in May 1969 specifically noted 
that appellant denied any hearing loss or ear trouble.

The earliest post-service clinical evidence of defective 
hearing in the left ear was not until 1989, approximately two 
decades after service, on private audiologic evaluation, when 
moderate sensorineural left-ear hearing loss was shown.  
Significantly, at that time, an approximate two-four year 
onset of left-ear hearing loss was reported.  An opinion as 
to the etiology of the left-ear defective hearing was not 
rendered, however.  

In a March 1991 written statement from a private audiologist, 
appellant stated that his hearing loss stemmed from exposure 
to a loud portable telephone years earlier.  This is not 
shown to have been related to service. 

On June 1997 VA audiologic examination, appellant alleged 
excessive military noise exposure, loss of consciousness in a 
motor vehicular accident, and left-ear hearing loss for at 
least the past 20 years.  Significantly, the examiner opined 
that the appellant's left-ear hearing loss "is not 
consistent with reported noise history."  Additionally, that 
examiner did not relate the left-ear hearing loss to an in-
service motor vehicular accident.  The other post-service 
clinical evidence of record does not relate appellant's left-
ear hearing loss to service or any incident of service.  

Although the service medical records include a November 1967 
form entitled "Nuclear Duty Position Medical Notification", 
citing his assignment to an artillery battery unit, even 
assuming that appellant may have been exposed to some loud 
noises or acoustic trauma during service, he has not 
submitted any competent evidence showing that his current 
left-ear hearing loss disability is related to service or was 
manifested within the one-year, post-service presumptive 
period.  Thus, the claim for service connection for left-ear 
defective hearing is not well grounded.  The claim is 
therefore denied.  38 U.S.C.A. § 5107(a); Caluza; Grottveit; 
Grivois; and Edenfield. 


II.  Service Connection for Tinnitus

The appellant's claim of entitlement to service connection 
for tinnitus is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a), and the evidence is adequate, in light 
of the Board's favorable determination of this issue.

The appellant's service medical records do not include any 
complaints, findings, or diagnoses pertaining to tinnitus.  
Although he was hospitalized during May 6-9, 1967 after a 
motor vehicular accident, tinnitus was neither claimed nor 
clinically reported.  While the service separation 
examination report did not contain any clinical findings, 
which suggests that such an examination was not actually 
conducted, an attendant medical questionnaire dated in May 
1969 specifically noted that appellant denied any hearing 
loss or ear trouble.

Post-service clinical records dated in the late 1980's and 
early 1990's provide a recent history of left ear tinnitus.  
See e.g., September 1989 private audiologic evaluation and 
October 1990 records from Joanne R. Gregory, D.C. (the 
October 1990 records included a diagnosis of tinnitus).  In a 
March 1991 written statement from a private audiologist, 
appellant stated that his tinnitus stemmed from exposure to a 
loud portable telephone years earlier.  

Respective March and April 1999 VA audiologic and 
otorhinolaryngologic (ENT) examinations reports indicate that 
appellant alleged the onset of tinnitus in basic training; 
that he claimed excessive military noise exposure and several 
motor vehicular accidents; and that he felt his tinnitus 
might also be related to a spinal injury.  On that March 1999 
VA audiologic examination, a tinnitus matching test was 
conducted.  The examiner opined that, based upon the reported 
history and test consistency, it was likely that appellant 
has tinnitus; that tinnitus "is sometimes associated with 
neck injuries and since the patient describes first noticing 
the tinnitus during basic training it is possible that the 
later injury (MVA) aggravated tinnitus that was already 
present."  A significant positive piece of evidence is that 
April 1999 VA ENT examination report, wherein the examiner 
concluded that appellant "has tinnitus which originated with 
noise exposure in the service which has been aggravated with 
the cervical car injury."  

With resolution of all reasonable doubt in appellant's favor, 
the Board concludes that the credible evidence of record, 
particularly the medical opinion on recent VA ENT 
examination, shows a probable connection between appellant's 
presently-manifested tinnitus and in-service excessive noise 
exposure.  Accordingly, service connection is granted for 
tinnitus.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.  


III.  Special Monthly Pension on Account of the Need for 
Regular Aid and Attendance of Another Person

Since the Board in the decision herein has allowed 
appellant's claim for special monthly pension based on the 
need for regular aid and attendance of another person, that 
claim is obviously "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) and the evidence adequate.  

The RO, in its most recent February 1999 rating decision, 
listed appellant's principal disabilities as follows:  
Positional vertigo due to cervical subluxation, a dysthymic 
disorder, hearing loss, disabilities of the ankles, hands, 
and wrists, tinnitus, and a laceration of the head.  

The requirement for special monthly pension on account of the 
need for aid and attendance of another person is dependent 
upon three alternative criteria in 38 C.F.R. § 3.351(c)(1-3).  
The third criterion, 38 C.F.R. § 3.351(c)(3), directs 
consideration pursuant to 38 C.F.R. § 3.352(a), which 
provides certain enumerated factors for what constitutes the 
need for aid and attendance (e.g., inability of claimant to 
dress, undress, or feed himself; inability to attend to the 
wants of nature; incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his or her daily 
environment).  See Turco v. Brown, 9 Vet. App. 222 (1996).  

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  
38 U.S.C.A. § 1521(d).  The law and regulations provide that, 
for pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person is (1) a 
patient in a nursing home on account of mental or physical 
incapacity or, (2) helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  The 
appellant, who was born in July 1948, has been rated as 
permanently and totally disabled for pension purposes since 
November 1998.  The recent clinical evidence does not reflect 
that he is blind or institutionalized, and it has not been 
otherwise contended.  The issue in controversy is whether his 
disabilities render him in need of regular aid and attendance 
of another person as contended.  

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid;  inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

The Board has reviewed the entire evidentiary record, 
including the medical history and clinical findings over the 
years.  A considerable portion of the relevant clinical 
evidence has already been summarized in the above sections of 
the Board's decision herein. 

The positive evidence includes a December 1992 Social 
Security Administration (SSA) determination that appellant 
was disabled under the SSA Act based on diagnosed positional 
vertigo due to cervical subluxation (degenerative cervical 
spondylosis).  

On June 1997 VA psychiatric examination, appellant's 
complaints included depression "because he is limited to 
staying home mostly due to physical problems."  It was 
reported that "[m]ovement of the neck causes him to have 
severe vertigo attacks and he falls, and has blacked-out 
almost daily..."  It was indicated that he was divorced; that 
typical daily activities included watching television and 
talking with visiting friends; and that he did not drive but 
relied on friends and step-children "to take him places."  
Clinically, his neck was described as in a straight stiff 
position.  Mood was depressed and anxiety was reported.  
Cognitive functioning was intact.  Diagnoses included 
dysthymic disorder.  

A negative piece of evidence is an October 1998 medical 
statement submitted in association with an "aid and 
attendance" claim.  That statement noted that appellant was 
able to bathe himself, albeit with difficulty; dress and feed 
himself; attend to the needs of nature unassisted; required a 
wheelchair for ambulation; was able to leave home or the 
immediate premises unassisted, albeit with difficulty; and 
was not bedridden.  Diagnoses included cervical spondylosis 
and positional vertigo.

However, positive pieces of evidence include an August 1999 
VA "aid and attendance" examination report and a March 2000 
VA medical statement.  Although that August 1999 examination 
report indicated that appellant was able to dress, shave, and 
feed himself and attend to the needs of nature, it was noted 
that he had poor balance and muscular atrophy of the lower 
extremities; required a wheelchair most of the time to get 
around; was not able to walk without the assistance of 
another person; and usually required the assistance of 
another person to leave home.  Diagnoses included cervical 
spondylosis and positional vertigo.  In a March 2000 VA 
medical statement recently received at the Board, appellant 
was reported to be unable to ambulate; to be in need of 
assistance to bathe, dress, and attend to the needs of 
nature; and, based on severe osteoporosis and vertigo, to be 
in need of "assistance on daily basis."  

With resolution of all reasonable doubt in appellant's favor, 
it is the Board's opinion that, based on the recent clinical 
evidence, he requires a wheelchair for locomotion due to 
cervical spondylosis and positional vertigo and is for all 
intents and purposes unable to leave his home without the 
assistance of another person.  Thus, he is in need of 
"regular aid and attendance" as that term is contemplated 
by applicable laws and regulations.  Accordingly, special 
monthly pension on account of the need for aid and attendance 
of another person is warranted.  38 U.S.C.A. §§ 1502(b), 
1521(d), 5107(b); 38 C.F.R. §§ 3.351, 3.352(a).  




ORDER

Service connection for tinnitus is granted.  Entitlement to 
special monthly pension on account of the need for regular 
aid and attendance of another person is granted, subject to 
the applicable regulatory provisions governing monetary 
awards.  To this extent, the appeal is allowed.

Since appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for a cervical 
spine disability, an acquired psychiatric disability, 
disabilities of the ankles, knees, hands, and wrists, and a 
left-ear defective hearing disability, these claims are 
denied.  To this extent, the appeal is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

